DETAILED ACTION
RE: Ohtomo et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 1/14/2022 is acknowledged. Claims 1, 3-9, 11, 14-16, 18-24, 26, 29, 47, 49-56 and 58-68 are pending. Claims 2, 10, 12, 13, 17, 25, 27, 28, 30-46, 48 and 57 are canceled. Claims 4, 19, 52-55 and 61-64 are withdrawn from consideration. Claims 1 and 15 have been amended. 
3.	Claims 1, 3, 5-9, 11, 14-16, 18, 20-24, 26, 29, 47, 49-51, 56, 58-60 and 65-68 are under examination.

Rejections Withdrawn
4.	The rejection of claims 1, 3, 8, 9, 11, 15-16, 18, 23-24, 26, 47, 49-51, 56, 58-60 and 65-66 under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online: 1/29/2013, IDS filed on 5/10/2017), in view of Ishiguro et al. (Cancer Research, 2008, 68(23): 9832-8, IDS filed on 5/10/2017), Gluck et al. (Clin. Cancer Res., 2004, 10: 2253-2264, attached to the office action mailed on 5/15/2018), and Hilbert et al. (US 2007/0258981A1, pub. date: 11/8/2007) is withdrawn in view of applicant’s amendments to the claims. 
5.	The rejection of claims 1, 3, 6-9, 11, 15-16, 18, 21-24, 26, 47, 49-51, 56, 58-60 and 65-68 under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online: 1/29/2013, IDS filed on 5/10/2017), in view of Ishiguro et al. (Cancer Research, 2008, 68(23): 9832-8, IDS filed on 5/10/2017), Gluck 

Rejections Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3, 6-9, 11, 14-16, 18, 21-24, 26, 29, 47, 49-51, 56, 58-60 and 65-68 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online: 1/29/2013, IDS filed on 5/10/2017), in view of Ishiguro et al. (Cancer Research, 2008, 68(23): 9832-8, IDS filed on 5/10/2017), Gluck et al. (Clin. Cancer Res., 2004, 10: 2253-2264, attached to the office action mailed on 5/15/2018), Hilbert et al. (US 2007/0258981A1, pub. date: 11/8/2007), Hatjiharissi et al. (Blood, 2007, 110(7): 2561-2564, attached to the office action mailed on 5/15/2018), further in view of Nakano et al (U.S. 2010/0248359A1, pub. date: 9/30/2010).

Applicant’s arguments

Zhu, Ishiguro, Gluck, Hilbert, Hatjiharissi and Nakano, alone or in combination, do not disclose that the claimed method of treatment is effective when the patient meets at least one of the specific characteristics recited in parts (a) to (j) of claims 1 and 15. The Office acknowledges that Zhu does not teach the specific patient characteristics recited in parts (a) to (j) of claims 1 and 15. Consequently, Zhu cannot teach or suggest that the claimed method of treatment is effective when the patient meets the particular criteria recited in parts (a) to (j) of claims 1 and 15. Ishiguro, Gluck, Hilbert, Hatjiharissi and Nakano cannot remedy the deficiencies of Zhu because they also do not teach or suggest that the claimed treatment method of is effective when the patient meets the particular criteria recited in parts (a) to (j) of claims 1 and 15. Hilbert's disclosure, in particular, cannot remedy the deficiencies of Zhu because Hilbert does not teach or suggest a method of treatment comprising the administration of an anti-GPC3 antibody. Consequently, Hilbert cannot teach or suggest that the claimed method of treatment comprising administering an anti-GPC3 antibody is effective when the patient meets the particular criteria recited in parts (a) to (j) of claims 1 and 15. A skilled artisan understands that Hilbert's alleged disclosure of particular blood cell counts in the context of treatment with anti-CD22 antibody does not teach or suggest that treatment with an anti-GPC3 antibody, i.e., a different drug is effective in patients having similar blood cell counts. The response states that a skilled artisan would not have had a . 

Response to arguments
	Applicant’s arguments have been carefully considered but are not persuasive.
Independent claim 1 has been amended and is drawn in part to a method for determining the efficacy of anti-Glypican 3 (GPC3) antibody therapy for GPC3 expressing solid cancer in a patient or determining the continuation of anti-GPC3 antibody therapy for a GPC3 expressing solid cancer patient treated with anti-GPC3 antibody therapy, said method comprising measuring the number of an immunocyte or an expression level of a molecule expressed on the immunocyte in a peripheral blood sample isolated from the patient before the start of anti-GPC3 antibody therapy or the patient treated with the anti-GPC3 antibody therapy, wherein when the number of the immunocyte or the expression level of the molecule expressed on the immunocyte is a predetermined value, the anti-GPC3 antibody therapy is determined to be effective or the anti-GPC3 antibody therapy is determined to be continued, wherein 
(b) when the number of an immunocyte is the number of monocytes, the predetermined value is more than a particular value selected from the range from 400 to 800 cells/µL,
(c) when the number of an immunocyte is the number of lymphocytes, the predetermined value is more than a particular value selected from the range from 1200 to 3000 cells/ µL, 

said method further comprising administering the anti-GPC3 antibody to the patient for which the efficacy of the anti-GPC3 antibody therapy has been determined or the continuation of the anti- GPC3 antibody therapy has been determined, wherein the antibody comprises 6CDR, VH and VL sequences of SEQ ID NOs: 20-25, 50 and 66, respectively.

Independent claim 15 has been amended to is drawn in part to a method for treating GPC3 expressing solid cancer, comprising administering an anti-GPC3 antibody to a GPC3 expressing solid cancer patient in which the number of an immunocyte or an expression level of a molecule expressed on the immunocyte is a predetermined value, comprising administering an anti-GPC3 antibody to a patient determined to have the number of an immunocyte or the expression level of a molecule expressed on the immunocyte at the predetermined value, wherein 
(b) when the number of an immunocyte is the number of monocytes, the predetermined value is more than a particular value selected from the range from 400 to 800 cells/µL,

(i) when the expression level of a molecule expressed on the immunocyte is the expression level of CD16 on NK cells that were exposed to the anti-GPC3 antibody and a target cell relative to the expression level of CD16 on NK cells that were exposed to the target cell in the absence of the anti-GPC3 antibody, the predetermined value is less than a particular value selected from the range from -20 to -90%, wherein the antibody comprises 6CDR, VH and VL sequences of SEQ ID NOs: 20-25, 50 and 66, respectively.

Claim 1 is interpreted as comprising the following active steps:
i) measuring the number of an immunocyte or an expression level of a molecule expressed on the immunocyte in a peripheral blood sample isolated from the patient having a GPC3 expressing solid cancer before the start of anti-GPC3 antibody therapy or the patient treated with the anti-GPC3 antibody therapy, 
ii) administering the anti-GPC3 antibody to the patient when the number of the immunocyte or the expression level of the molecule expressed on the immunocyte is a predetermined value, wherein
(b) when the number of an immunocyte is the number of monocytes, the predetermined value is more than a particular value selected from the range from 400 to 800 cells/µL,

(i) when the expression level of a molecule expressed on the immunocyte is the expression level of CD16 on NK cells that were exposed to the anti-GPC3 antibody and a target cell relative to the expression level of CD16 on NK cells that were exposed to the target cell in the absence of the anti-GPC3 antibody, the predetermined value is less than a particular value selected from the range from -20 to -90%, 
wherein the antibody comprises 6CDR, VH and VL sequences of SEQ ID NOs: 20-25, 50 and 66, respectively.

Claim 15 is interpreted as comprising the following active steps:
administering an anti-GPC3 antibody to a GPC3 expressing solid cancer patient in which the number of an immunocyte or an expression level of a molecule expressed on the immunocyte is a predetermined value, wherein
(b) when the number of an immunocyte is the number of monocytes, the predetermined value is more than a particular value selected from the range from 400 to 800 cells/µL,
(c) when the number of an immunocyte is the number of lymphocytes, the predetermined value is more than a particular value selected from the range from 1200 to 3000 cells/ L, 
(i) when the expression level of a molecule expressed on the immunocyte is the expression level of CD16 on NK cells that were exposed to the anti-GPC3 antibody and 
wherein the antibody comprises 6CDR, VH and VL sequences of SEQ ID NOs: 20-25, 50 and 66, respectively.

	 Zhu et al. discloses phase 1 study of GC33, a novel recombinant humanized antibody against glypican-3 in patients with advanced hepatocellular carcinoma (HCC) (title and abstract), wherein GPC expression was observed in 77% of HCC samples in 20% or more of tumors cells (page 925, column 1 and Fig. 1). Median time to progression (TTP) was 26 weeks in the GPC3 high expression group and 7.1 weeks in the low expression group (abstract). Zhu et al. teaches that simultaneous development of a companion diagnostic test based on GPC3 expression would be crucial to enrich the population that benefits from GC33 treatment (page 927, column 2, para 4).  Patients having hepatocellular carcinoma (HCC) and absolute neutrophil count ≥1,500/µl were treated with GC33 antibody (page 921, right column, para 2). Zhu et al. teaches that laboratory evaluations included hematology, blood biochemistry, and natural killer (NK) cell count during and after GC33 infusions were assessed throughout the study (page 922, left column, para 2). Zhu et al. teaches that GC33 was associated with decrease in NK cells and a transient decrease of lymphocytes in peripheral blood (page 923, right column, para 1). Therefore, Zhu et al. teaches/suggests measuring/monitoring the numbers of neutrophils, lymphocytes and NK cells before, during and after GC33 treatment. Zhu et al teaches that GC33 treatment would continue until disease progression or unacceptable-drug related toxicities occurred (page 921, column 2, para 4). Zhu et al. teaches that the preclinical pharmacologic assessments have shown that GC33 elicits antibody-dependent cellular cytotoxicity (ADCC) against GPC-expressing human HCC cell lines in vitro (page 921, column 1, para 2).
Zhu et al. does not specifically mention the minimum numbers (predetermined value) of lymphocytes and monocytes that are required for treatment (i.e. parts (b) ad (c)) of claims 1 and 15.
Ishiguro et al. teaches that the antitumor activity of humanized GC33 (hGC33) is mainly attributable to ADCC in human, and natural killer cell medicated ADCC is one possible mechanism of the antitumor effects by GC33 (abstract). 
Gluck et al. teaches that ADCC is mediated through immune effector cells, including natural killer (NK) cells, monocytes, and macrophages, which engage the Fc portion of IgG through specific receptors (Fc[Symbol font/0x67]R), and NK cells account for approximately 10-15% of human lymphocytes and are important mediators of ADCC (page 2253, last para). Gluck et al shows that it is routine to do a complete blood count before, during and after antibody treatment (page 2254, column 1, para 6 and page 2255, para 1). Lymphocyte subsets and NK cells (CD16/CD56) in the peripheral blood of patients were quantified using flow cytometry analysis (page 2255, left column, para 4). Gluck et al. teaches that higher absolute NK cell counts were correlated with a better response to antibody treatment (page 2260, column 1, para 2 and Fig. 3, page 2261, column 1, para 2). 
Hilbert et al. teaches that it is preferred to time the intervals to allow for recovery of the patient's monocyte count prior to the repeat treatment with antibody, and this dosing regimen will optimize the efficiency of treatment, since the monocyte population reflects ADCC function in the patient ([0525] and [0258]). Hilbert et al. teaches treating a human subject with anti-CD22 antibody, wherein the human subject has a blood leukocyte, monocyte, neutrophil, lymphocyte, and/or basophil count that is within the normal range for humans, or the human subject has a blood leukocyte count that is less than the normal range for humans, for example at least about 0.01, 0.05, 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, or 0.8 (10.sup.9/L) leukocytes ([0544]). Hilbert et al. teaches that normal ranges for human blood leukocytes (total) is about 3.5-10.5 x109/L), monocytes is about 0.3-0.9 x109/L, lymphocytes is about 0.9-2.9 x109/L (10.sup.9/L) ([0544]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhu to select patients having monocyte and lymphocyte count that are within or close to the normal range for GC33 treatment or continuation of GC33 treatment in view of Zhu, Ishiguro, Gluck and Hilbert. One of ordinary skill in the art would have been motivated to do so because Zhu et al. teaches that GC33 elicits ADCC against GPC-expressing human HCC cell lines in vitro (page 921, column 1, para 2),, Ishiguro et al. teaches that the antitumor activity of humanized GC33 (hGC33) is mainly attributable to ADCC (abstract), Gluck et al. teaches that ADCC is mediated through immune effector cells, including natural killer (NK) cells, monocytes, and macrophages, which engage the Fc portion of IgG through specific receptors (Fc[Symbol font/0x67]R),  and Hilbert et al. teaches that the monocyte population reflects ADCC function in the patient ([0525] and [0258]), and teaches treating a human subject having a blood leukocyte, monocyte, neutrophil, lymphocyte, and/or basophil count that is within the normal range for humans with antibody ([0544]). Hilbert et al. teaches that normal ranges for human monocytes is about 0.3-0.9 x109/L, lymphocytes is about 0.9-2.9 x109/L (10.sup.9/L) ([0544]), which meet the limitations of a predetermined value that is larger than 0.4-0.8 x109/L for monocytes, 1.2-3 x109/L or 1.2-2.5 x109/L for lymphocytes recited in the claims. Furthermore, Zhu et al. teaches that GC33 was associated with decrease in NK cells and a transient decrease of lymphocytes in peripheral blood (page 923, right column, para 1). Hilbert et al. teaches that it is preferred to time the intervals to allow for recovery of the patient's monocyte count prior to the repeat treatment with antibody, and this dosing regimen will optimize the efficiency of treatment, since the monocyte population reflects ADCC function in the patient ([0525] and [0258]). Therefore, the combination of the prior art teaches parts (b) and (c) of claims 1 and 15. One of ordinary skill in the art would have had a reasonable expectation of success because determining blood count was conventional as evidenced by Gluck and Hilbert, and Hilbert et al. teaches that the monocyte population reflects ADCC function in the patient ([0525] and [0258]), and Zhu teaches that GC33, a novel recombinant humanized antibody against glypican-3 has been used in treat patients with advanced hepatocellular carcinoma (HCC) (title and abstract). 
Regarding part (i) of claims 1 and 15, Hatjiharissi et al. teaches that rituximab-mediated ADCC activity was observed to correlate with the number of cell surface CD16 receptors (Figure 2D). Hatjiharissi et al. teaches that individuals expressing at least one valine at Fc[Symbol font/0x67]RIIIa-158 might have better clinical outcomes due to increased CD16 expression, rituximab binding, and rituximab-mediated ADCC (abstract). Hatjiharissi et al. teaches that increased natural killer cell expression of CD16 (also known as Fc[Symbol font/0x67]RIIIA), augmented binding and ADCC activity to rituximab among individuals expressing the Fc[Symbol font/0x67]RIIIa-158 V/V and V/F polymorphism (title). Hatjiharissi et al. teaches ADCC assays, the assay comprises exposing NK cells to the target cells and the antibody or to the target cells in the absence of the antibody in vitro (page 2562, column 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected the expression level of CD16 on NK cells before and after the GC33 antibody treatment in view of Zhu, Ishiguro, Gluck, Hilbert and Hatjiharissi. One of ordinary skill in the art would have been motivated to do so because Zhu et al. teaches that GC33 elicits antibody-dependent cellular cytotoxicity (ADCC) against GPC-expressing human HCC cell lines in vitro (page 921, column 1, para 2), and GC33 was associated with decrease in NK cells and a transient decrease of lymphocytes in peripheral blood (page 923, right column, para 1), Ishiguro et al. teaches that the antitumor activity of humanized GC33 (hGC33) is mainly attributable to ADCC, and NK cell medicated ADCC is one possible mechanism of the antitumor effects by GC33 (abstract), Gluck et al. teaches that NK cells counts were directly correlated with ADCC activity of the antibody and the majority (about 90%) of human NK cells are CD16+ (page 2253, last paragraph), Hilbert et al. teaches that it is preferred to time the intervals to allow for recovery of the patient's monocyte count prior to the repeat treatment with antibody, and this dosing regimen will optimize the efficiency of treatment, since the monocyte population reflects ADCC function in the patient ([0525] and [0258]), and Hatjiharissi et al. teaches that rituximab-mediated ADCC activity was correlated with the number of cell surface CD16 receptors (Figure 
Finally one of ordinary skill in the art would have had a reasonable expectation of success to substitute the humanized GC33 antibody taught by Nakano (the claimed antibody) for the GC33 of Zhu because Nakano teaches that their humanized GC33 antibodies have same binding affinity, same ADCC and CDC activities as compared to GC33, and humanized anti-GPC3 antibodies having an ADCC activity or a CDC activity at the same level as GC33 can also be used as anticancer agents (paragraph [0085]). 
For the foregoing reasons, the rejection is deemed proper and is therefore maintained.	
Conclusion
8.	No claims are allowed. Claims 5 and 20 are objected to as being dependent from a rejected claim. All other claimed are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643